Sarah Doherty, over 75 years of age, was a sister of Anna T. Murphy, now deceased, formerly the wife of Patrick J. Murphy, an attorney, who is the defendant and appellant herein. In a suit brought by Mrs. Doherty against the estate of Anna T. Murphy in which she claimed an interest, the decree provided that the estate pay to her an amount certain and in addition thereto, $100 per month during her lifetime; that the payment thereof be secured by a surety bond to be executed by Patrick J. Murphy, both as administrator and in his individual capacity.
Murphy and Mrs. Doherty had also entered into a contract prepared by Murphy and known as Exhibit "A" wherein Mrs. Doherty agreed to make him the beneficiary in a policy of insurance in a benevolent association, in which she was insured. He agreed that: *Page 461 
"In the event of the illness of the said Sarah M. Doherty the said Patrick J. Murphy agrees to furnish the said Sarah M. Doherty with appropriate medical care and attention."
In the instant case, Patrick J. Murphy has appealed from a judgment rendered against him in garnishment proceedings ancillary to a principal suit against Mrs. Doherty in which a judgment of $500 was rendered against her.
The testimony shows that Mrs. Doherty was in great need of medical care and attention, and that John W. Warren, plaintiff, furnished it to her; that Murphy not only knew plaintiff was attending Mrs. Doherty, but told him that she "must be cared for." Plaintiff attempted to show the reasonable value of the services rendered. Defendant objected, stating that the issue was solely one of garnishment, and the court ruled that the judgment of $500 rendered in a suit brought to recover for the services obviated further proof in regard to the reasonableness of the charges. Although Murphy first disclosed an indebtedness to Mrs. Doherty, he subsequently amended his disclosure to show nothing was due her. A judgment was rendered against him, both in the common pleas court and on appeal to the circuit court for Wayne county.
Murphy claims that the court erred in finding him individually liable. He contends that if he was indebted to Mrs. Doherty at the time the garnishment proceedings were instituted, it was solely as administrator of the estate of Anna T. Murphy, and that an administrator cannot be garnisheed prior to the closing of the estate. We believe, however, that Murphy's liability is established by Exhibit "A." He unconditionally agreed to furnish medical care and attention to Mrs. Doherty. He knew that *Page 462 
the services were being rendered by plaintiff and told him that Mrs. Doherty must be cared for. Defendant admits that he did not furnish Mrs. Doherty with appropriate medical care and attention, but claims that he was never asked to do so. The testimony shows that Mrs. Doherty was in a comatose condition when plaintiff was called in, and that she required medical care and attention. Under the circumstances, the fact that Murphy was not specially requested by Mrs. Doherty to furnish the medical services does not release him from his indebtedness to her for the cost of such services. See Jackson v. PacificCoast Condensed Milk Co., 61 Ore. 158 (120 P. 1); Crites v.Willamette Valley Lumber Co., 87 Ore. 10 (169 P. 339, Ann. Cas. 1918D, 1050).
Judgment is affirmed, with costs to plaintiff.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and WIEST, JJ., concurred.